DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 12 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the closes Prior Art is Petrov (US 2017/0184847) who teaches determining eye relief of a user wearing head mounted display, however, Petrov alone or in combination with other Prior Art of record fails to disclose a distance measurement device, comprising: an image capturing device; a lens set having a first side facing the image capturing device and a second 5side facing a target area (side facing eye through beam splitter 620 of fig. 6), wherein the first side is opposite to the second side; a position adjuster coupled to the image capturing device and the lens set, and is configured to adjust positions of the image capturing device and the lens set; and a controller coupled to the image capturing device, wherein the position adjuster respectively adjusts the positions of the image 10capturing device and the lens set at a plurality of time points, the image capturing device respectively obtains a plurality of images of the target area at the time points, and the controller obtains a separation distance between the lens set and the target area according to the images.  (Emphasis Added.)
As to claim 6, the closes Prior Art is Petrov (US 2017/0184847) who teaches determining eye relief of a user wearing head mounted display, however, Petrov alone or in combination with other Prior Art of record fails to disclose a distance measurement device, comprising: 10an image capturing device; a lens set having a first side facing the image capturing device and a second side facing a target area, wherein the first side is opposite to the second side, and the lens set is a lens set with a variable focal length; and a controller coupled to the image capturing device, 15wherein the controller respectively adjusts a focal length of the lens set at a plurality of time points, the image capturing device respectively obtains a plurality of images of the target area at the time points, and the controller obtains a separation distance between the lens set and the target area according to the images.  (Emphasis Added.)
5 As to claim 9, the closes Prior Art is Petrov (US 2017/0184847) who teaches determining eye relief of a user wearing head mounted display, however, Petrov alone or in combination with other Prior Art of record fails to disclose a head mounted display apparatus, comprising: a distance measurement device, comprising: an image capturing device; a lens set having a first side facing the image capturing device and a second a position adjuster coupled to the image capturing device and the lens set, and is configured to adjust positions of the image capturing device and the lens set; and a controller coupled to the image capturing device, 15wherein the position adjuster respectively adjusts the positions of the image capturing device and the lens set at a plurality of time points, the image capturing device respectively obtains a plurality of images of the eyeball at the time points, and the controller obtains a separation distance between the lens set and the eyeball according to the images.  (Emphasis Added.)
As to claim 11, the closes Prior Art is Petrov (US 2017/0184847) who teaches determining eye relief of a user wearing head mounted display, however, Petrov alone or in combination with other Prior Art of record fails to disclose a head mounted display apparatus, comprising: a distance measurement device, comprising: an image capturing device; 5a lens set having a first side facing the image capturing device and a second side facing a target area, wherein the first side is opposite to the second side, and the lens set is a lens set with a variable focal length; and a controller coupled to the image capturing device, wherein the controller respectively adjusts a focal length of the lens set at a 10plurality of time points, the image capturing device respectively obtains a plurality of images of the target area at the time points, and the controller obtains a separation distance between the lens set and the target area according to the images.  (Emphasis Added.)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623